Exhibit 10.4
NONQUALIFIED STOCK OPTION AGREEMENT
MAKEMUSIC INC.
2003 EQUITY INCENTIVE PLAN
     THIS AGREEMENT, made effective as of this __ day of _____, __________, by
and between MakeMusic, Inc., a Minnesota corporation (the “Company”), and
_______(“Participant”).
W I T N E S S E T H:
     WHEREAS, Participant on the date hereof is a key employee, officer,
director of or consultant or advisor the Company or one of its Subsidiaries; and
     WHEREAS, the Company wishes to grant a nonqualified stock option to
Participant to purchase shares of the Company’s Common Stock pursuant to the
Company’s 2003 Equity Incentive Plan (the “Plan”); and
     WHEREAS, the Administrator of the Plan has authorized the grant of a
nonqualified stock option to Participant and has determined that, as of the
effective date of this Agreement, the fair market value of the Company’s Common
Stock is $______ per share;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Grant of Option. The Company hereby grants to Participant on the date
set forth above (the “Date of Grant”), the right and option (the “Option”) to
purchase all or portions of an aggregate of ___________ (_______) shares of
Common Stock at a per share price of $____ on the terms and conditions set forth
herein, and subject to adjustment pursuant to Section 14 of the Plan. This
Option is a nonqualified stock option and will not be treated as an incentive
stock option, as defined under Section 422, or any successor provision, of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder.
     2. Duration and Exercisability.
          a. General. The term during which this Option may be exercised shall
terminate on _________, except as otherwise provided in Paragraphs 2(b) and 2(c)
below. This Option shall become exercisable according to the following schedule:
Once the Option becomes exercisable, Participant may continue to exercise this
Option under the terms and conditions of this Agreement until the termination of
the Option as provided herein. If Participant does not purchase upon an exercise
of this Option the full number of shares which

- 1 -



--------------------------------------------------------------------------------



 



Participant is then entitled to purchase, Participant may purchase upon any
subsequent exercise prior to this Option’s termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.
          b. Termination of Relationship (other than Death). If Participant’s
ceases to be a an employee, consultant or director of the Company or any
Subsidiary for any reason other than death, this Option shall thereafter be
exercisable only to the extent the Option was exercisable on the date on which
Participant’s relationship with the Company or Subsidiary has terminated, but
had not previously been exercised. To the extent this Option was not exercisable
upon the termination of such relationship, or if Participant does not exercise
the Option within the time specified in this Paragraph 2, all rights of the
Participant under this Option shall be forfeited.
          c. Death. In the event of Participant’s death, this Option shall be
exercisable only to the extent the Option was exercisable on the date of
Participant’s death, but had not previously been exercised. In such period
following Participant’s death, this Option may be exercised by the person or
persons to whom Participant’s rights under this Option shall have passed by
Participant’s will or by the laws of descent and distribution only to the extent
the Option was exercisable on the vesting date immediately preceding the date of
Participant’s death, but had not previously been exercised. To the extent this
Option was not exercisable upon the date of Participant’s death, or if such
person or persons fail to exercise this Option within the time specified in this
Paragraph 2, all rights under this Option shall be forfeited.
     3. Manner of Exercise.
          a. General. The Option may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the Option Period written notice of
exercise to the Company at its principal office. The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the Option price for all shares designated in
the notice. The exercise of the Option shall be deemed effective upon receipt of
such notice by the Company and upon payment that complies with the terms of the
Plan and this Agreement. The Option may be exercised with respect to any number
or all of the shares as to which it can then be exercised and, if partially
exercised, may be so exercised as to the unexercised shares any number of times
during the Option period as provided herein.
          b. Form of Payment. Subject to approval by the Administrator, payment
of the option price by Participant shall be in the form of cash, personal check,
certified check or previously acquired shares of Common Stock of the Company, or
any combination thereof. Any stock so tendered as part of such payment shall be
valued at its Fair Market Value as provided in the Plan. For purposes of this
Agreement, “previously acquired shares of Common Stock” shall include shares of
Common Stock that are already owned by Participant at the time of exercise.
          c. Stock Transfer Records. As soon as practicable after the effective
exercise of all or any part of the Option, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or

- 2 -



--------------------------------------------------------------------------------



 



more duly issued stock certificates evidencing such ownership. All requisite
original issue or transfer documentary stamp taxes shall be paid by the Company.
     4. Miscellaneous.
          a. Rights as Shareholder. This Agreement shall not confer on
Participant any right with respect to the continuance of any relationship with
the Company or any of its Subsidiaries, nor will it interfere in any way with
the right of the Company to terminate such relationship. Participant shall have
no rights as a shareholder with respect to shares subject to this Option until
such shares have been issued to Participant upon exercise of this Option. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 14 of the Plan.
          b. Securities Law Compliance. The exercise of all or any parts of this
Option shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.
          c. Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject
to Section 14 of the Plan, certain changes in the number or character of the
Common Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).
          d. Shares Reserved. The Company shall at all times during the option
period reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.
          e. Withholding Taxes. In order to permit the Company to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure that, if necessary, all
applicable federal or state payroll, income or other taxes are withheld from any
amounts payable by the Company to Participant. If the Company is unable to
withhold such federal and state taxes, for whatever reason, Participant hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law.

- 3 -



--------------------------------------------------------------------------------



 



               Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part (i) by delivering shares of
Common Stock of having an equivalent fair market value, or (ii) by electing to
have the Company withhold shares of Common Stock otherwise issuable to
Participant having a fair market value equal to the minimum amount required to
be withheld for tax purposes. Participant’s election to have shares withheld for
purposes of such withholding tax obligations shall be made on or before the date
that triggers such obligations or, if later, the date that the amount of tax to
be withheld is determined under applicable tax law. Participant’s election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3 or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities and Exchange Act of 1934, if applicable.
          f. Nontransferability. During the lifetime of Participant, the accrued
Option shall be exercisable only by Participant or by the Participant’s guardian
or other legal representative, and shall not be assignable or transferable by
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.
          g. 2003 Equity Incentive Plan. The Option evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Option and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.
          h. Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seeks to impose restrictions under which certain shareholders
may not sell or contract to sell or grant any option to buy or otherwise dispose
of part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).
          i. Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state securities or Blue Sky law limitations with respect thereto, the Board
of Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to the Plan which is not
exercised prior to or contemporaneously with such public offering. Notice shall
be deemed given when delivered

- 4 -



--------------------------------------------------------------------------------



 



personally or when deposited in the United States mail, first class postage
prepaid and addressed to Participant at the address of Participant on file with
the Company.
          j. Stock Legend. The Administrator may require that the certificates
for any shares of Common Stock purchased by Participant (or, in the case of
death, Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(h) through 4(k) of this
Agreement.
          k. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
successor or successors of Participant permitted by Paragraph 2 or Paragraph
4(f) above.
          l. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.
[Signature page follows.]

- 5 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

            MAKEMUSIC, INC.
      By:           Its: 

                     Participant           

 